department of the treasury washington d c person to contact telephone number refer reply to cc te_ge eo2 - plr-110024-00 date date internal_revenue_service number release date index number legend authority state a dear this is in reply to a letter dated date requesting a ruling that the income of authority is excludable from gross_income under sec_115 of the internal_revenue_code facts authority is a nonprofit corporation organized under the provisions of the not-for- profit corporation law of state a authority was created to coordinate the operation of resources and the purchase and sale of on behalf of its members the members of authority each own and maintain facilities for the purpose of providing to consumers in its service area the taxpayer represents that all current members are political subdivisions of states all future members must be either political subdivisions or entities the income of which is excludable as gross_income under sec_115 of the internal_revenue_code authority is governed by a board_of directors members are divided into class a members and class b members on the basis of size as measured by the member’s and capacity each class a member appoints three directors and each class b member appoints one director each director is required to be an officer_or_employee of the member by which the director was appointed each member has the power to remove with or without cause any of the directors that it appoints authority was formed to coordinate the operation of resources and the purchase and sale of on behalf of its members in order to plr-110024-00 insure that an additional supply of is available for its members in case of an unexpected event and to promote cost effective participation by the members in the authority buys and sells or from other members or from third parties and enters into contractual relationships to buy or sell authority performs activities for its members on a consolidated basis which the members have historically performed for themselves in order to provide financial support to authority each member is required to make a substantial capital commitment in addition each member is required to provide a guarantee to authority in the form of cash trade guarantees and bank guarantees the net_revenues of authority are distributed monthly to the members less reasonable retention for working_capital needs authority makes further distributions typically quarterly but in no event less than annually to the members to the extent that the retention amount is not required the articles of incorporation provide that no income of authority shall inure to the benefit of any director officer or trustee of authority or to any other private person upon the dissolution of authority any remaining assets will be distributed to the members in proportion to each member’s capital_account balance law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-110024-00 by ensuring the supply and efficient of a by authority performs an essential_governmental_function the net_income of authority accrues to its members political subdivisions of a state or entities the income of which is excludable from gross_income under sec_115 of the code through monthly quarterly and or annual payments the income of authority is used solely for purposes related to providing to its members no part of authority’s income will be distributed to any party other than a member of authority upon the dissolution of authority its assets shall be distributed to its members accordingly the income of authority is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludable from gross_income under sec_115 conclusion the income of authority is excludable from gross_income for federal_income_tax purposes under sec_115 of the code except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
